Citation Nr: 1640184	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  13-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a lumbar spine disability.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey Marion, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to March 1990.  A December 1992 administrative decision determined that the Veteran's service from March 27, 1990 to March 23, 1992 was under dishonorable conditions and he is not entitled to receive VA benefits based upon this period of service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a 10 percent disability rating for a lumbar spine disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased disability rating for his lumbar spine disability, currently rated as 10 percent disabling.  In February 2013, the Veteran submitted a copy of a letter from the Social Security Administration that provided information on his award of disability benefits.  A written statement from the Veteran from the same time period indicates that the Social Security benefits were awarded based on his low back disability and utilized the same records as submitted in his pending claim for increased disability rating.  As such, the Board is obligated to obtain these records prior to deciding this appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (finding that as long as a reasonable possibility exists that SSA records are relevant to the Veteran's VA claim, VA is required to assist him in obtaining them).  

In addition, the Board notes that the Veteran was last afforded a VA examination in May 2010, but has continued to receive treatment for his lumbar spine disability, including a MRI in December 2012 and X-rays reports which show progressively worsening symptoms.  Given these findings and the length of time that has elapsed since the last examination, the Board finds it expedient that the Veteran be afforded a current VA examination on remand.  The examination should include findings with respect to passive and active range of motion as well as weight-bearing and non-weight-bearing findings, in accordance with the recent decision by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 
28 Vet. App. 158 (2016) and 38 C.F.R. § 4.59.

Also, the Board notes that the Veteran's VA treatment records and the May 2010 VA examination report contain references to radiculopathy and other neurological findings which appear to be related to the Veteran's lumbar spine disability.  The General Rating Formula for Disease and Injuries of the Spine, Note (1) provides that any objective neurological abnormalities, including but not limited to bowel or bladder impairment, must be rated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a.  However, the Veteran's complaints regarding radiculopathy, bowel impairment, and erectile dysfunction have not been addressed.  These must be considered on remand, including as part of the VA examination, and the Board notes that, should benefits be awarded, the relevant effective date may be as early as one year prior to the increased ratings claim in November 2009.  See 38 C.F.R. § 3.400.

Finally, the Board notes that the Veteran submitted a letter in February 2013 which stated that he has been unable to work for five years because of his low back disability.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim of entitlement to TDIU is part and parcel of an increased rating claim where the Veteran is showed to not be employable.  Therefore, the Board has taken jurisdiction of this matter and it is reflected on the title page.  Consideration of employability should be included in the VA examination obtained on remand and should be addressed prior to resubmitting this matter to the Board, to include consideration of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1, 10, (2001) (holding that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation Service for extraschedular consideration).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which these decisions were based.

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. Obtain and associate with the electronic claims file copies of all recent VA treatment records after April 2015, to specifically include any treatment related to the Veteran's low back disability.

3. After associating any available records from #1 and #2, afford the Veteran an appropriate VA examination to determine the current nature and severity of his lumbar spine disability.  The examination should include range of motion findings, with passive vs. active and weight-bearing vs. nonweightbearing comparisons, a discussion of other factors discussed in the General Ratings Formula for Diseases and Injuries of the Spine and in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes under 38 C.F.R. § 4.71a.  Any and all indicated diagnostic and evaluative tests should be performed.

The examination report should also include a discussion of any neurological symptoms related to the Veteran's low back disability.  If the examiner determines that an examination by another specialist is indicated, one should be provided.  The examiner should review any relevant VA treatment records, to include MRI, X-ray and EMG reports, and address the findings.  

Finally, the examiner should offer an opinion with respect to the Veteran's impairment of functioning as a result of his low back disability.  The examiner should describe any limitations on the Veteran's ability to sit, stand, walk, lift, carry, push, pull, bend, and squat, as well as his need for rest breaks and his need for pain medication.  The examiner should mention any impact of the Veteran's medication regimen on his ability to operate heavy equipment, drive, or engage in other occupational tasks, to include as a result of side effects such as drowsiness.  

The examiner should provide the rationale for all opinions rendered.  A copy of the claims file should be provided to the examiner for review.

4.  Refer the matter of TDIU to the Director for Compensation for consideration on an extraschedular basis under § 4.16(b) is warranted in light of the Veteran's physical limitations, education, and occupational history.

5. Then, readjudicate the matters on appeal, to specifically include the appropriate disability ratings for both orthopedic and neurologic impairments of the lumbar spine and the matter of entitlement to TDIU.  If the benefits sought on appeal are not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




